Citation Nr: 1300377	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees.

4.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, evaluated as 0 percent disabling prior to January 6, 2011, and as 10 percent disabling on and after January 6, 2011.

5.  Entitlement to an increased evaluation for patellofemoral syndrome of the left knee, evaluated as 0 percent disabling prior to January 6, 2011, and as 10 percent disabling on and after January 6, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The May 2008 rating decision found that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for right and left hip disabilities.  

The May 2008 rating decision also denied compensable ratings for patellofemoral syndrome of the left and right knees.  In a January 2011 supplemental statement of the case, the Veteran's left and right knee disabilities were each assigned separate 10 percent disability ratings, effective January 6, 2011.  

In his August 2009 substantive appeal, the Veteran requested a Board hearing at a local VA office before a Member of the Board.  The Veteran's hearing was scheduled for May 2011, and he was sent a notice letter in April 2011.  The appellant did not report for the hearing, and he has neither requested a new hearing nor shown good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn.

In October 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issues of entitlement to increased ratings for right and left knee patellofemoral syndrome, entitlement to service connection for a right hip disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a right hip disability, to include as secondary to right knee patellofemoral pain syndrome, was denied by rating decision in September 2006.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the September 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees.


CONCLUSION OF LAW

Evidence added to the record since the September 2006 rating decision is new and material; thus, the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  Any additional evidentiary development that is necessary before this claim can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a right hip disability.  He essentially contends that he has suffered from such disability since service.  Alternatively, he believes that this disability was caused or aggravated by his service-connected patellofemoral syndrome of the left and right knees.   

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a right hip disability was originally denied by the RO in September 2006.  This decision cited the absence of a current right hip disability.  Among the evidence of record at the time of the September 2006 denial were the Veteran's complete service treatment records, which showed that the Veteran had been treated for hip complaints in service, and a June 2006 VA examination report, which found that no current right hip disability could be diagnosed based on examination of the Veteran and negative hip x-rays.  The Veteran was notified of this decision in September 2006, and he did not appeal.  

Since the September 2006 rating decision, VA has received evidence that is new and material and is sufficient to reopen his claim.  This evidence consists of an April 2008 VA scars examination report that was conducted in order to evaluate a scar on the Veteran's right buttock.  This examination report notes that "[h]ip x-ray shows radiopaque foreign body seen overlying the lateral aspect of the right ileum."

This evidence is new in that it was not of record at the time of the September 2006 rating decision, as no such medical finding was noted in the record prior to the September 2006 decision.  It is material in that it suggests the presence of a current right hip disability that is residual to an in-service shrapnel injury.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right hip disability.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees, is reopened.  



REMAND

As discussed above, new and material evidence has been found to reopen the Veteran's claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome of the left and right knees.  The Board must now address this claim on the merits.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds that the McLendon requirements are satisfied with respect to the right hip claim.  The Veteran has described current right hip symptomatology, including pain and stiffness.  Even though he is a layperson, the Veteran is competent to present such basic medical evidence in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

An April 2005 service treatment record reflects that the Veteran sought treatment for hip pain in service.  At that time, he reported that his hip had started hurting approximately one year earlier and was aggravated by stressful activities such as running.  This evidence satisfies the second McLendon requirement.

The low threshold of the third McLendon element is satisfied by the Veteran's own lay testimony of continuity of right hip symptomatology since service.  

Given the above, the Board finds that a VA examination is necessary in order to properly decide this claim.

The Board acknowledges that, strictly speaking, it has not reopened the claim of entitlement to service connection for a left hip disability.  This disability claim is based on the same theories of entitlement that form the basis of the reopened right hip claim.  Because the right hip claim is being remanded for an examination, the Board finds it reasonable to have the Veteran's left hip examined on remand as well. 

Finally, the Board must remand the claims of entitlement to increased ratings for left and right knee patellofemoral syndrome.  As noted above, each disability was rated as noncompensably disabling prior to January 6, 2011, and as 10 percent disabling on and after that date.  

In its October 2011 decision, the Board determined that it was necessary to remand these issues in order to obtain a new examination that addresses the deficiencies of the January 2011 examination report.  Specifically, the Board found that the January 2011 examination report was inadequate because, while the VA examiner had found evidence of painful motion due to the Veteran's service-connected  knee disabilities, she did not expressly note the extent to which the Veteran's range of motion was limited by pain.  Because such measurements are necessary pursuant to Deluca v. Brown, 8 Vet. App. 202 (1995), the Board remanded these claims for a new examination.  

Disability ratings of the knee are based, in part, on limitation of motion.  Such limitation of motion is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  VA's Schedule for Rating Disabilities provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

As is relevant to this remand, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Thus, lower extension numbers correspond to less severe impairment, while higher extension numbers signify a greater level of disability.

The November 2011 VA examination report lists extension findings as follows: (1) right knee extension was noted to end at 30 degrees, with painful motion beginning at 10 degrees; and (2) left knee extension was noted to end at 35 degrees, with painful motion beginning at 20 degrees.

Interpreting these numbers in accordance with VA's Rating Schedule leads the Board to conclude that the Veteran's range of painful motion is greater than his total range of motion.  Because this cannot be the case, the Board finds that a remand is necessary in order to obtain range of extension findings that are compatible with VA's rating criteria.  Thus, on remand, the Veteran should be scheduled for a new VA knee examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right or left hip disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current right or left hip disability.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should also specifically opine as to whether it is at least as likely as not that any current hip disability was caused or aggravated by the Veteran's service-connected right or left knee disabilities.  Any opinion expressed must be accompanied by a complete rationale.

2.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected patellofemoral syndrome of the right and left knees.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's knee disabilities and should provide the following information:  

a.  The examiner should specifically state range of motion findings for both knees.  Range of motion findings should also expressly state at what point in the range of motion the Veteran's pain sets in.  

Range of motion must be stated in terms that are compatible with VA's Schedule for Rating Disabilities (Rating Schedule).  Specifically, the Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


